Citation Nr: 0530611	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  02-03 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as noncompensable from January 
24, 2001 and 10 percent from December 29, 2004.

2.  Entitlement to service connection for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1940 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which found that a compensable disability 
rating for pes planus was not warranted.  In a June 2002 
rating decision, the RO denied service connection for 
bilateral hearing loss.  In a July 2005 rating decision, the 
RO increased the disability rating for pes planus to 10 
percent, effective December 29, 2004.

In November 2002, the veteran was afforded a personal hearing 
before the undersigned via videoconference.  A transcript of 
the hearing is of record.  

In July 2003, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.

The claim of service connection for bilateral hearing loss is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required.

A July 2002 treatment record shows that the veteran suffered 
from depression and post-traumatic stress disorder (PTSD) and 
that he continued to work through traumatic memories from 
military service.  The Board considers this an informal claim 
for entitlement to service connection for a psychiatric 
disability, to include PTSD.  This issue is not properly 
before the Board at the present time and it is not 
inextricably intertwined with the issues on appeal.  
Therefore, this matter is referred to the RO for appropriate 
action.  See 38 C.F.R. §§ 3.155, 3.157 (2005).


FINDINGS OF FACT

1.  On January 24, 2001, the veteran submitted a formal claim 
for an increased rating for pes planus. 

2.  The veteran's bilateral pes planus has resulted in a 
moderate degree of functional impairment since January 24, 
2001.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 10 percent evaluation, 
but not more, for service-connected bilateral pes planus have 
been met, effective from January 24, 2001.
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5276, 5284 (2005).

2.  The criteria for entitlement to an increased evaluation, 
in excess of 10 percent, for service connected bilateral pes 
planus effective from December 29, 2004 have not been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5276, 5284 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  In this case, VA's duties have been fulfilled to 
the extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA has satisfied its duty to notify by means of letters from 
the RO to the veteran in April 2003 and February 2004.  The 
veteran was told of the requirements to successfully 
establish an increased rating, advised of his and VA's 
respective duties, and asked to submit information and/or 
evidence pertaining to the claim to the RO.  The Statement of 
the Case (SOC) issued in November 2001 and Supplemental 
Statement of the Case (SSOC) issued in July 2005 informed him 
of applicable law and regulations, the evidence reviewed in 
connection with his claim by VA, and the reasons and bases 
for VA's decision.  The content of these documents complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U. S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was already decided and 
appealed prior to VCAA enactment.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

The Court held in Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), that all sections of VA's notice letter should be 
construed in connection with each other to determine whether 
the document, read as a whole, addresses all aspects of the 
requisite notice under the provisions of the VCAA and the 
notice letter must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Id. at 124-28.  Based on a review of the notification 
provided the appellant in this case and the above analysis, 
the Board finds that VA notification was in substantial 
compliance with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) as these documents, read as a whole, 
fulfilled the essential purposes of the VCAA.  Id. at 130. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  All 
identified, pertinent evidence, including the veteran's 
service medical records, post-service VA treatment records 
and private treatment records, has been obtained and 
associated with the claims file.  There is no indication of 
any relevant records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The veteran underwent VA examinations in 
March 2001, December 2004, and March 2005.  The veteran 
contends that the examiner in a May 1948 VA compensation 
examination made racist remarks.  This examination, however, 
will not be considered by the Board in rating the current 
severity of the veteran's pes planus as the Court has held in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), "[w]here 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."  

In addition, the Board finds that the AOJ has fully complied 
with its remand instructions issued in July 2003 (at least in 
regards to the claim of increased evaluation for pes planus), 
by subsequently issuing the appropriate VCAA notification 
letter, requesting the veteran to identify pertinent 
evidence, obtaining pertinent VA treatment records, and 
obtaining a VA compensation examination that addresses the 
questions posed by the Board.  Thus, the remand does not 
present any basis for further development of the issued 
decided below.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all pertinent evidence obtainable by VA has been 
associated with the claims file, the Board finds that the 
duty to assist has been fulfilled and any error in the duty 
to notify would in no way change the outcome of the below 
decision.  The notification provided to the appellant in the 
letters, SOC, SSOCs, and in the Board remand discussed above 
provided sufficient information for a reasonable person to 
understand what information and evidence was needed to 
substantiate the claim on appeal.  In this regard, while 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Evaluation of Bilateral Pes Planus

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.
38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The severity of pes planus is ascertained, for VA purposes, 
by application of the criteria set forth in Diagnostic Code 
5276 of VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4, § 4.71a.  A 10 percent disability rating is 
assigned when pes planus is moderate, with weight-bearing 
line over or medial to great toe, inward bowing of the tendo 
achillis, and pain on manipulation and use of the feet.  A 
30 percent rating is available where bilateral pes planus is 
severe, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities.  A maximum rating of 50 percent 
is available where bilateral pes planus is pronounced, with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, and without improvement by 
orthopedic shoes or appliances.

A 10 percent disability rating is also warranted under 
Diagnostic Code 5284 for a moderate foot disability.  Higher 
ratings are assignable for a moderately severe (20 percent) 
or severe (30 percent) foot disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2005).

At his Board hearing in November 2002, the veteran testified 
that he experienced pain, cramping, and swelling in his feet 
with motion or during walking, even over a short distance.  
He treated his flat feet with soaking, arch supports, and 
over-the-counter pain medication.  The veteran acknowledged 
that his painful feet did not preclude him from doing and 
completing his daily activities.

During a March 2001 VA examination, the examiner stated that 
the veteran experienced occasional discomfort through the 
arch of his feet and his symptoms appeared symmetrical and 
related to activities.  Physical examination showed pes 
planus of moderate degree bilaterally.  There was no 
significant hallus valgus, no evidence of medial weight-
bearing, and no abnormal callus formation.  His hindfoot 
remained fairly flexible with inversion on toe raising.  X 
rays showed bilateral pes planus with mild spurring at the 
insertion site of the left Achilles tendon.  

The veteran received medical treatment from the Houston VA 
facility.  In January 2001, he was treated for complaints of 
pain while walking.  July 2002 records revealed that the 
veteran had no cyanosis, clubbing or edema.  In April 2003, 
the veteran reported having severe lower leg cramps.  

The veteran was afforded another VA examination in December 
2004.  At that time, the veteran complained of pain on the 
plantar surface and dorsal aspect in both feet and he could 
walk only about a block with some moderate to severe pain.  
He stated that his feet were continually swollen, but he did 
not have any open ulcers or sores on his feet.  Physical 
examination showed that there were no open lesions, ulcers or 
callus formations on either foot.  There was no dorsalis 
pedis or posterior tibial pulses identified.  Shoe wear was 
normal with the heel being slightly worn on the lateral 
aspect.  The examiner found some curvature of the arches of 
both feet.  Right foot dorsiflexion of the ankle was 0 
degrees and plantar flexion was 35 degrees.  At 40 degrees 
the veteran complained of pain.  There was generalized edema 
of the whole foot and ankle, a nonpitting type of edema.  The 
toenails were deformed, thickened, and hyperpigmented.  Left 
foot dorsiflexion of the ankle was 0 degrees and plantar 
flexion was 40 degrees.  At 50 degrees the veteran complained 
of pain.  The examiner observed that the veteran's heels were 
not rotated inward or outward while standing and he was 
guarded while walking as to how he distributed his weight.  
He walked flat-footed and with a limp.  X-rays showed 
bilateral calcaneal spurring and bilateral pes planus and 
flexion deformity of the toes.  He was diagnosed as having 
moderate bilateral pes planus with residuals of pain on the 
plantar surface and limitation of motion and degenerative 
joint disease.  Another examiner stated in a March 2005 
addendum that he concurred with this diagnosis after 
reviewing the claims file.  He also concurred in the 
conclusion that the veteran's bilateral pes planus was of a 
moderate degree.

The service-connected pes planus is manifested by complaints 
of foot pain and some limitation of motion.  Although the 
veteran has complained of swelling and pain on the plantar 
surface and dorsal aspect in both feet and demonstrated some 
deformity of the toes on physical examination, no objective 
evidence of marked deformity (pronation, abduction, etc.), 
calluses, or swelling on use was noted on the VA 
examinations.  There have been specific findings of no open 
lesions, ulcers or callus formations on either foot.  In 
addition, the examiner stated that there was only moderate 
disability concerning the veteran's bilateral pes planus.  
Although generalized edema was found during the December 2004 
VA examination, the examiner did not attribute the edema to 
the veteran's pes planus and the only residuals of pes planus 
listed were pain and limitation of motion.  Therefore, the 
edema noted appears to be related to other health problems.  
Based on this evidence, to include the veteran's lay evidence 
of symptomatology, the Board finds that his bilateral pes 
planus has resulted in a moderate disability and warrants a 
10 percent evaluation for the entire appeal period.  This 
level of disability has been reported by medical examination 
as early as March 2001 and corroborates the veteran's lay 
evidence that the level of disability has existed since he 
filed his claim in January 2001.

However, the Board finds that the above lay and medical 
evidence does not establish the degree of symptomatology that 
would support a grant of an evaluation in excess of 10 
percent disabling.  There have been no medical findings of a 
moderately severe or a severe condition so as to warrant a 
higher rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5276, 
5284.  As noted above, the examiners have not associated the 
swelling in the veteran's feet to his service-connected pes 
planus.  There is no lay or medical evidence of callosities, 
marked foot deformity, or marked spasm of the tendo-Achilles.  
The Board finds that the symptomatology associated with the 
veteran's pes planus is more analogous to a 10 percent 
evaluation for moderate symptoms, then higher evaluations for 
moderately severe or severe pes planus.  Accordingly, for 
these reasons and bases, the Board concludes that the 
criteria for an evaluation in excess of 10 percent for 
service-connected pes planus have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.7.

Additionally, the Board has considered the veteran's claim 
for an evaluation in excess of 10 percent under DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The veteran's representative 
contends that a higher rating is warranted based on 
limitation of motion and referred to Mariano v. Principi, 17 
Vet. App. 305 (2003).  However, Diagnostic Codes 5276 and 
5284 are not predicated on loss of range of motion, and thus 
38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not 
apply to this part of the veteran's claim.  See Johnson v. 
Brown, 9 Vet. App 7, 11 (1996) (holding that for diagnostic 
criteria that are not specifically predicated on findings of 
range of motion, consideration of the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 are not applicable to a disability rated 
under such diagnostic criteria.)  Furthermore, even if the 
Board considered DeLuca, a rating greater than 10 percent 
would not be warranted as the examiners in the VA 
examinations stated that the residuals of the veteran's pes 
planus, which include pain on the plantar surface and 
limitation of motion, are only of a "moderate" degree.  The 
veteran has also provided lay evidence that his pain on 
motion has not limited his daily activities.

According to 38 C.F.R. § 3.321(b)(1), in exceptional cases 
where the schedular evaluations are found to be inadequate, 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.

The veteran's bilateral pes planus has not resulted in 
hospitalizations in recent years.  He has testified that he 
retired sometime in 1999 (three years prior to his Board 
hearing in November 2002).  The veteran has not claimed that 
his bilateral pes planus ever interfered with his ability to 
work or led to an early retirement.  He has not presented any 
evidence that any current or former employer was forced to 
make concessions for his bilateral foot disability, or that 
this disability led to him being fired or forced to retire.  
While the veteran's bilateral pes planus has resulted in 
interference with his industrial ability; there is little lay 
or medical evidence that this level of disability is not 
fully contemplated by the rating schedule.  Thus, the Board 
finds that the bilateral pes planus does not present such an 
exceptional or unusual disability picture that it would 
render the application of the schedular criteria impractical.  

Based on the above analysis, the evidence supports an 
increased evaluation to 10 percent disabling for a moderate 
degree of bilateral pes plans, effective from the date of his 
claim on January 24, 2001.  However, the preponderance of the 
evidence is against a higher evaluation.  While the appellant 
is competent to report symptoms, a preponderance of the 
medical findings does not support higher evaluations.  The 
Board finds that the examination reports prepared by 
competent professionals, skilled in the evaluation of 
disabilities, are more probative of the degree of impairment, 
diagnosis, and etiology of a disability, than the lay 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (Holding that interest in the outcome of a proceeding 
may affect the credibility of testimony.)  To this extent, 
the preponderance of the evidence is against a higher 
evaluation and the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation of 10 percent disabling, 
effective from January 24, 2001, for bilateral pes planus is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent 
disabling, effective from December 29, 2004, is denied.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that he is afforded 
every possible consideration.

The Board is obligated by law to ensure that the RO complies 
with its directives. "[A] remand by . . . the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  In other 
words, where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

This case was previously remanded, but not all of the Board's 
directives were followed.  The previous remand required the 
AMC to provide a SOC to the veteran discussing the issue of 
service connection for bilateral hearing loss.  There is no 
record that a SOC was issued and, therefore, this claim must 
be remanded.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following actions:

If a favorable decision has yet to be 
given regarding the issue of entitlement 
to service connection for bilateral 
hearing loss, the RO should issue an 
appropriate SOC as to this issue.  The 
veteran should be informed of his 
appellate rights and the requirement to 
submit a timely Substantive Appeal (VA 
Form 9 - Appeal to Board of Veterans' 
Appeals).  Only if the veteran or his 
representative submits a timely 
Substantive Appeal should this issue be 
referred back to the Board for appellate 
consideration.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

______________________________________________
M. L. Wright
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


